Citation Nr: 1533834	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-03 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a low back disability(degenerative joint disease (DJD) of the lumbar spine prior to March 29, 2010.

2. Entitlement to a rating higher than 40 percent for a low back disability for the period from March 29, 2010 to January 15, 2014.

3. Entitlement to a rating higher than 60 percent for a low back disability since January 16, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1975, including combat service in Vietnam, and his decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's low back disability and assigned an initial rating of 10 percent effective September 26, 2005.

The Board previously remanded this appeal for further development in December 2009.  Thereafter, in a July 2010 rating decision, the RO increased the evaluation to 40 percent, effective March 29, 2010.  The appeal was returned to the Board, which once again remanded it in August 2011.  A more recent March 2014 rating decision increased the evaluation to 60 percent, effective January 16, 2014.  However, as that award did not represent a full grant of the benefits sought on appeal, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. During the period prior to March 29, 2010, the Veteran's low back disability was manifested by DJD of the lumbosacral spine, and pain; objectively, he had forward flexion of his lumbar spine to 45 degrees with pain.  He, however, did not have any incapacitating episodes under the governing rating criteria.

2. For the period from March 29, 2010 to January 15, 2014, the Veteran's low back disability is manifested by DJD of the lumbosacral spine, painful limitation of motion, muscle spasm, weakness, numbness, and tenderness to palpation; his remaining functional range of motion is limited to 25 degrees of flexion; ankylosis is not shown.  He, however, did not have any incapacitating episodes under the governing rating criteria.

3. As of March 16, 2014, the Veteran's low back disability is manifested by DJD and degenerative disc disease (DDD) of the lumbosacral spine, painful limitation of motion, muscle spasm, weakness, numbness, tenderness to palpation, and guarding; his remaining functional range of motion is 30 degrees of flexion or less; ankylosis is not shown.  In addition, he had six weeks of incapacitating episodes during a 12 month period.


CONCLUSIONS OF LAW

1. During the period prior to March 29, 2010, the criteria are met for an initial rating of 20 percent, but not higher, for his service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2014). 

2. For the period from March 29, 2010 to January 15, 2014, the criteria are not met for an increased rating higher than 40 percent for his service-connected low back disability. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DCs 5242, 5243 (2014).

3. Since of January 16, 2014, the criteria for an increased rating higher than 60 percent for his service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DCs 5242, 5243 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record shows that the Veteran was mailed a letter October 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2005 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's previous remands, additional treatment records and VA examinations were obtained reassessing the severity of his low back disability.  The VA examinations are adequate for rating this disability because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. Moreover, there was compliance, certainly substantial compliance, with the August 2011 and July 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of this claim.

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, DCs 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) in DCs 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate DC.  See Note (1) of the General Rating Formula. 

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.

Because the General Formula is identical for all DCs pertaining to the spine other than for intervertebral disc syndrome (IVDS), consideration of other relevant DCs pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, DCs 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2014); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

IVDS should be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (VA's combined ratings table).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed - else, it would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).
Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) in Code 5243 for IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

A. Entitlement to an Initial Rating in Excess of 10 Percent Prior to March 29, 2010 for a Low Back Disability

The Veteran seeks a higher evaluation for his low back disability.  

At a December 2005 VA examination, the Veteran complained of low back pain radiating down his left leg and sometimes his right leg.  He described it as sharp and dull in nature and the intensity was approximately a 7 out of 10.  The Veteran stated that he did not take any treatment for it.  He did have periods of flare-ups occurring once every year.  On a scale of 1 to 10, they were a 10 in severity and lasting for up to a week.  During a flare-up, the Veteran was unable to move out of bed.  He denied any bowel or bladder complaints or erectile dysfunction.  The Veteran had used a cane for the last three weeks to stabilize his left leg numbness, but did not use not a crutch, walker or has back brace.  The Veteran stated that his back pain affected his ability to walk and participate in recreational activity.  While he did not have any history of unsteady gait or history of falls, the examiner noticed that the Veteran walked in with a limp favoring the right leg.  

On physical examination, the examiner observed that the Veteran's spinal contour appeared to be normal.  There was some pain on palpation near the posterior superior iliac spines bilaterally but no spasms and no guarding.  The Veteran walked without the cane and also walked with the cane.  He was able to do active, passive and repetitive movements at least one time and could exceed three times against resistance and against gravity.  The Veteran was not additionally limited by weakness, fatigue, lack of endurance, coordination and pain with repetitive use.  The examiner did observe that the Veteran had increased pain with repetitive use but this did not additionally limit his range of motion.  The Veteran was able to do forward flexion to 90 degrees; pain was felt at 45 degrees and continued on through movement.  He was able to extend to 30 degrees; pain was felt at 30 degrees.  The Veteran's left and right lateral flex was to 30 degrees; pain was felt at 30 degrees.  Also, the Veteran's left lateral and right lateral rotation was to 30 degrees; pain was felt at 30 degrees.  A neurological examination revealed that his motor was grossly intact in both left and right legs.  The sensory examination showed the Veteran had on the left side, decreased sensation on the plantar aspect and the dorsal aspect of the feet and toes.  In addition, there was decreased sensation on the lateral and medial sides of the calf and decreased sensation on the lateral side of the thigh. On the right side, he had decreased sensation on the dorsal aspect of the foot and on the medial side of the calf.  November 2005 X-ray findings indicated degenerative changes multilevel mild to moderate degenerative changes at the disk levels most pronounced at L5- S1, passive degenerative change at L4 to S1, and bony demineralization.   Pedicles were normal.  His MRI showed mild central canal stenosis at L1-5 L5-5, mild to moderate bilateral neuro foraminal stenosis.

The Board finds that the competent evidence supports an initial rating of 20, but not higher, for the Veteran's service-connected low back disability prior to March 29, 2010.  As indicated, the results show that at worst forward flexion is most severely limited to 45 degrees, which would warrant a 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Thus, a higher rating for this timeframe is warranted under DC 5242.

The medical evidence of record further shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bedrest prior to March 29, 2010. Therefore a rating for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.
B. Entitlement to a rating higher than 40 percent for a low back disability for the period from March 29, 2010 to January 15, 2014.

The Veteran had a VA examination in March 2010.  The Veteran reported that he pain in his back shooting down both his left and right legs.  He did not have any episode of incapacitation.  The Veteran, however, decreased motion, stiffness, fatigue and spasms.  He stated that his pain got worse with activity and had weekly flare-ups lasting one to two days.  The veteran stated that he had to go to the restroom right away when he had the urge, otherwise he would have an accident, but he denied wearing adult pads.  It was noted that he was prescribed pain medication to help with his low back disability. 

On examination, the Veterans flexion was from 0 to 25 degrees.  His extension was from 0 to 10 degrees.  The Veteran's left and right lateral flexion was from 0 to 10 degrees as well as his right and left lateral rotation.  There was no additional objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The Veteran's straight leg raise test elicited pain in the lower back radiating to both his left and right feet.  On sensory examination, light touch was normal, but on pin prick test, there was decreased sensation on the left foot and ankle.  The examiner observed that the Veteran had numbness, paresthesias, leg weakness, falls and unsteadiness.  He noted that the Veteran had spasms, guarding, tenderness, weakness and pain with motion, but no atrophy.  The examiner diagnosed the Veteran with disc protrusion and nerve root impingement.  

The competent evidence does not support an increase in compensation for the Veteran's service-connected low back disability for the period from March 29, 2010 to January 15, 2014.  As indicated, the results shows that at worst forward flexion is most severely limited to 25 degrees, which would not warrant a rating higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  In addition, there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability.  There is also no indication that he has ankylosis.  Thus, a higher rating for this timeframe is not warranted under DC 5242.
The medical evidence of record further shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bedrest for the period from March 29, 2010 to January 15, 2014.  Therefore a rating for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

C. Entitlement to a rating higher than 60 percent for a low back disorder since January 16, 2014.

The record reflects that the Veteran had a VA examination in January 2014 reassessing the severity of his service -connected low back disability.  The examiner diagnosed him with DJD of the lumbar spine with foraminal narrowing and degenerative disc disease (DDD) at L2-S1, radiculopathy of the lumbar spine, left severe at L4, L5, S1 and right moderate at L4, L5, S, and IVDS. The Veteran reported having frequent flare-ups at least once a week with certain motions and weather changes, lasting a day each and relieved by rest and medications.  

On physical examination, the Veteran's forward flexion ended at 25 degrees with objective evidence of pain at 10 degrees.  His extension ended at 5 degrees with objective evidence of pain at 0.  His left and right lateral flexion ended at 10 degrees with objective evidence of pain at 5 degrees.  The Veteran's right and left lateral rotation ended at 30 degrees with objective evidence of pain at 20 degrees.  After three repetitions, the Veteran's range of motion remained the same.  There was no additional limitation noted after three repetitions.  He did, however have functional loss and impairment due to less movement than normal and pain on movement.  In addition, the examiner observed that the Veteran had localized bilateral paraspinous lumbar muscle tenderness and spasm.  He noted that the Veteran's muscle spasms and guarding of the thoracolumbar spine resulted in an abnormal gait/ abnormal spinal contour.  Sensory examination reflected decreased sensation to light touch only in the bilateral L4, L5, and S1 dermatomal distributions, and absent at the great toe portion of the L5 distribution bilaterally.  His straight leg raising test was positive.  Moreover, it was noted that the Veteran had radicular symptoms to his extremities, bilaterally, including severe constant pain, severe intermittent pain, severe paresthesias and severe numbness.  The examiner indicated the involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerves), bilaterally.  There was no ankylosis of the spine or other neurologic abnormalities noted such as bowel or bladder problems/pathologic reflexes. 

Regarding IVDS, the examiner noted again the Veteran had it.  He indicated that the Veteran did have incapacitating episodes with a total duration of at least six weeks during the past 12 months.  He observed that the Veteran used a cane for his back, which was partially effective.  The examiner further commented that passive range of motion was unchanged from active range of motion and, on repetitive testing, range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness or incoordination was noted.  He stated that since the Veteran did not have a flare up at examination, it would be only with resort to mere speculation to report the additional range of motion limitation due to pain during a flare-up at that time.

Considering the evidence of record and the pertinent legal criteria, a rating higher than 60 percent is not warranted since January 16, 2014.  Under DCs 5235 -5242, the highest rating the Veteran would warrant is a 40 percent because his forward flexion is limited to 25 degrees since he does not have ankylosis.  Under DC 5245 for IVD, however, a 60 percent rating, the maximum rating available, has already been award for the Veteran's documented incapacitating episodes with a total duration of at least six weeks during the past 12 months.

The Board has also considered whether the Veteran is entitled to a separate rating for any associated neurological abnormalities related to his low back disability throughout the period on appeal.  See 38 C.F.R. § 4.71a.  The Board notes that the Veteran already has a separate 40 percent evaluation for his left lower extremity radiculopathy and a separate 20 percent rating for his right lower extremity radiculopathy.
The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants higher ratings.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment. Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his low back disability.  38 C.F.R. § 3.159(a)(1) and (2) (2014).

In sum, the preponderance of the competent and credible evidence is against an initial evaluation in excess of 10 percent for his low back disability prior to March 29, 2010, for the period from March 29, 2010 to January 15, 2014, and since January 16, 2014.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

D. Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b)(1) (2014).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disability at issue in this appeal are reasonably contemplated by the Rating Schedule under the first prong of the analysis.  His primary complaints regarding his low back involve such symptoms as pain, weakness, numbness, and tenderness to palpation, all of which are contemplated by the schedular rating criteria.  As already mentioned, the Veteran is separately compensated for radiculopathy of both the left and right lower extremities associated with his low back disability.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning attributable to his disability is reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The levels of the disability are also contemplated in the appropriate DC and correspond to the overall disability picture presented.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  In sum, there is no indication that the average industrial impairment from the disability exceeds that contemplated by the assigned ratings.  38 C.F.R. § 4.1.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is unwarranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, all service-connected symptoms are accounted for.  Therefore, the holding of Johnson is not applicable to this case.





ORDER

Entitlement to an initial rating of 20 percent, but not higher, for a low back disability prior to March 29, 2010 is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a rating higher than 40 percent for a low back disability for the period from March 29, 2010 to January 15, 2014 is denied.

Entitlement to a rating higher than 60 percent for a low back disability since January 16, 2014 is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


